This appeal is on the record without a bill of exceptions. The only question raised *Page 329 
by the appellant is whether or not the Court committed reversible error in overruling the appellant's demurrer to the affidavit on which the warrant of arrest was issued. The only ground of demurrer urged by the appellant is that the affidavit does not charge the defendant with having in her possession prohibited liquor contrary to law. The appellant urges that the words "contrary to law" are indispensable. The affidavit did contain the words "in violation of an ordinance duly passed by the Mayor and Council of the City of Decatur, a municipal corporation."
The point of decision above referred to is a mere quibble and without semblance of merit. The action of the court in overruling the demurrers of appellant to the affidavit was correct, hence no error appears.
No extended discussion is deemed necessary. We merely refer to the case of Rosenberg v. City of Selma, 168 Ala. 195,52 So. 742, as being direct authority and conclusive of the sole point of decision upon this appeal.
Affirmed.